                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:17-CV-00350-D

JILL WEINSTEIN,                                )
                                               )
                       Plaintiff,              )
                                               )
                       v.                      )       ORDERFORPAYMENTOFATTORNEY
                                               )       FEES UNDER THE EQUAL ACCESS
NANCY A. BERRYHILL,                            )       TO ruSTICE ACT
Commissioner of Social Security,               )
                                               )
                       Defendant.              )
___________________________ )
       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $5,292.51 in attorney's fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiffs counsel, Daniel

R. Lauffer, and mailed to his office at Roberti, Wicker, Lauffer & Cinski, PA, 100 East Parrish

Street, Ste 200, Durham, NC 27701, in accordance with Plaintiffs assignment to her attorney of

her right to payment of attorney's fees under the Equal Access to Justice Act.


       SO ORDERED.          This~    day of December, 2018.



                                               JAitiEs C. DEVER III
                                               UNITED STATES DISTRICT JUDGE
